DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
2.	Claims 1-18 and 21-24 are pending.
	Claims 15 and 21-24, drawn to non-elected species and inventions are withdrawn from examination.
	Claim 12 has been amended.
	Claims 1-14 and 16-18 are examined on the merits, with the species, a. antibodies, antibody fragments; a. the sole method cited in claim 1; and c. the method cited in claim 1 further comprising monitoring of a neoplastic disease after the said treatment.

Withdrawn Objection
Specification
3. 	The disclosure is no longer objected to because it no longer contains an embedded hyperlink and/or other form of browser-executable code, see pages 22, 24, 35 and 67, see Amendments to the Specification submitted June 9, 2022.  


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112

4.	The rejection over claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment, see Amendments to the Claims, page 12 submitted June 9, 2022.

Claim Rejections - 35 USC § 103
5.	The rejection over claims 1-14 under 35 U.S.C. 103 as being unpatentable over Lathia et al., (Cell Reports 6: 117-129, December 26, 2013/ IDS reference 1 on sheet 2 submitted September 13, 2019), and further in view of Current Protocols in Immunology: Supplement 53: A.4A.1-A.4A.49 (2003) and Hsu et al., WO 2013/148450 A1 (published 3 October 2013/ IDS reference 2 on sheet 1 submitted September 13, 2019) is withdrawn in light of Applicants’ arguments set forth on pages 9-12 of the Remarks submitted June 9, 2022.

6.	The rejection of claims 1-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Lathia et al., (Cell Reports 6: 117-129, December 26, 2013/ IDS reference 1 on sheet 2 submitted September 13, 2019), and further in view of Current Protocols in Immunology: Supplement 53: A.4A.1-A.4A.49 (2003), Popma, EP 1 813, 945 A1 (published August 1, 2007/ IDS reference 1 on sheet 1 submitted October 23, 2020) and Hsu et al., WO 2013/148450 A1 (published 3 October 2013/ IDS reference 2 on sheet 1 submitted September 13, 2019) is withdrawn in light of Applicants’ arguments set forth on page 12 of the Remarks submitted June 9, 2022.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (Blood 123(26): 4101-4110 and supplemental data 12 pages, June 26, 2014), and further in view of Current Protocols in Immunology: Supplement 53: A.4A.1-A.4A.49 (2003) and Hsu et al., WO 2013/148450 A1 (published 3 October 2013/ IDS reference 2 on sheet 1 submitted September 13, 2019).  Riches teaches circulating chronic lymphocytic leukemia (CLL) cells within peripheral blood samples express adhesion molecule, CD321, page 4102, Patients and Isolation…sections. CD321 has increased expression on CLL cells, see page 4103, bridging sentence of columns; Supplementary figure 1 legend, page 5; and Supplementary figure 1E, page 7.  The adhesion molecule is identified via flow cytometry using a monoclonal antibody, see page 4102, Monoclonal antibodies and Immunofluorescence…sections; and Supplementary table 1, page 2.  Absent evidence to the contrary, there is absence of pan-leukocyte markers, thrombocyte markers and combinations, thereof. 
Riches does not explicitly teach the claimed method, wherein at least one pan-leukocyte marker and at least one thrombocyte marker is not expressed.  Riches does not teach the circulating non-hematopoietic cells are from a solid tumor and cancer treatment is administered.  
	However, Current Protocols in Immunology teaches pan-leukocyte markers (CD45 and CD48) and thrombocyte markers (CD36, CD41, CD42a, CD42b and CD61) and the cells they are expressed upon, see pages A.4A.11-A.4A.13 and A.4A.17.  Current Protocols also teaches monoclonal antibodies corresponding to these clusters of differentiation such as the pan-leukocyte surface markers and thrombocyte markers are well known in the art, see page A.4A.1. It is clear from the cellular expression designations noted within Riches, none of the cited pan-leukocyte markers and thrombocyte markers are expressed by the non-hematopoietic cells and those taught in Riches, see pages A.4A.11-A.4A.13 and A.4A.17.  Hence, the non-hematopoietic of Riches would be expected to be negative for these two sets of markers. 
Moreover, Hsu teaches elevated levels of JAM-A expressed on cell surfaces of individuals with leukemia is associated with poor prognosis, see page 13; paragraph bridging pages 18 and 19; and page 66, last paragraph.  Expression of the diagnostic molecule can be assessed not only in peripheral blood as taught in Riches, but as well as in a lymph node biopsy and bone marrow samples utilizing several different types of assays, see Methods of Diagnosis beginning on page 12.  JAM-A expression is associated with solid cancers, such as breast cancer and the broad terms “cancer”, “neoplasm”, “tumor” and “carcinoma” include solid tumors, see page 9, lines 15-27; page 14, lines 13-22; and page 3, lines 24-8. As such, JAM-A (CD321) can be easily detected implementing the assays taught herein and is a therapeutic target for treating an individual with leukemia, see Methods of Diagnosis beginning on page 12; and Methods of Treatment beginning on page 24.
JAM-A based therapeutic agents are able to modulate the expression of the said molecule, see Hsu, page 31, line 10-page 44, line 7. “The JAM-A-based therapeutic agent can also be administered as part of a combination therapy, in which at least one [is] an immunotherapy, a cancer chemotherapy or a radiation therapy is administered to the subject…”, see page 37, lines 4-6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to identify markers that aid in denoting specific cell types, such as candidate cancer biomarkers expressed by cells and target these markers to treat cancer with a therapeutic agent(s).  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that these clusters of differentiation and surface markers are able to be purified and functionally characterized for diagnostic and prognostic applications, see the entirety of all documents and in particular, Current Protocols, page A.4A.1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to treat the cancer cells identified by the lack of expression of particular markers or expression of markers such as JAM-A/CD321 because high expression of JAM-A/CD321 correlates with poor prognosis of individuals with leukemia, hence administering treatment to modulate said expression would increase the likelihood a patient would have longer term survival, reduction of undesirable clinical symptoms and inhibition or regression of the hematologic disease,  see all references in their entireties and in particular Hsu.

10.	Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (Blood 123(26): 4101-4110 and supplemental data 12 pages, June 26, 2014), and further in view of Current Protocols in Immunology: Supplement 53: A.4A.1-A.4A.49 (2003), Popma, EP 1 813, 945 A1 (published August 1, 2007/ IDS reference 1 on sheet 1 submitted October 23, 2020) and Hsu et al., WO 2013/148450 A1 (published 3 October 2013/ IDS reference 2 on sheet 1 submitted September 13, 2019).  Riches teaches circulating chronic lymphocytic leukemia (CLL) cells within peripheral blood samples express adhesion molecule, CD321, page 4102, Patients and Isolation…sections. CD321 has increased expression on CLL cells, see page 4103, bridging sentence of columns; Supplementary figure 1 legend, page 5; and Supplementary figure 1E, page 7.  The adhesion molecule is identified via flow cytometry using a monoclonal antibody, see page 4102, Monoclonal antibodies and Immunofluorescence…sections; and Supplementary table 1, page 2.  Absent evidence to the contrary, there is absence of pan-leukocyte markers, thrombocyte markers and combinations, thereof. 
Riches does not teach explicitly teach the claimed method, wherein the non-hematopoietic cells do not express at least one pan-leukocyte marker and at least one thrombocyte marker. Riches also does not teach the claimed method cited in claim 1, wherein the circulating non-hematopoietic cells are from a solid tumor and expression of CD321/JAM-A can be assessed before and after cancer treatment and cancer treatment is administered.  
	However, Popma teaches methods of detecting the phenotypic state of a biological sample including cells and peripheral blood utilizing reagents, such as antibodies to identify phenotypic markers, see The Reagents beginning on page 4; page 5, sections 0028 and 0031-0035; and page 7, sections 0047-0049.   Phenotypic markers include pan-leukocyte markers, CD45 and CD61, as well as thrombocyte marker, CD36, see page 8, lines 22 and 30; and page 9, line 9. Expression and pattern of phenotypic markers can be assessed after treatment with a pharmaceutical agent, see page 5, section 0030; and page 7, section 0049. Current Protocols in Immunology teaches pan-leukocyte markers (CD45 and CD48) and thrombocyte markers (CD36, CD41, CD42a, CD42b and CD61) and the cells they are expressed upon, see pages A.4A.11-A.4A.13 and A.4A.17.  Current Protocols also teaches monoclonal antibodies corresponding to these clusters of differentiation such as the pan-leukocyte surface markers and thrombocyte markers are well known in the art, see page A.4A.1. It is clear from the cellular expression designations noted with the individual CD markers, none of the cited pan-leukocyte markers and thrombocyte markers are expressed by non-hematopoietic cells and those taught in Riches, see pages A.4A.11-A.4A.13 and A.4A.17.  
Moreover, Hsu teaches elevated levels of JAM-A expressed on cell surfaces of individuals with leukemia is associated with poor prognosis, see page 13; paragraph bridging pages 18 and 19; and page 66, last paragraph.  Expression of the diagnostic molecule can be assessed not only in peripheral blood as taught in Riches, but as well as in a lymph node biopsy and bone marrow samples utilizing several different types of assays, see Methods of Diagnosis beginning on page 12.  JAM-A expression is associated with solid cancers, such as breast cancer and the broad terms “cancer”, “neoplasm”, “tumor” and “carcinoma” include solid tumors, see page 9, lines 15-27; page 14, lines 13-22; and page 3, lines 24-8. As such, JAM-A (CD321) can be easily detected implementing the assays taught herein and is a therapeutic target for treating an individual with leukemia, see Methods of Diagnosis beginning on page 12; and Methods of Treatment beginning on page 24.
JAM-A based therapeutic agents that are able to modulate the expression of the said molecule, see Hsu, page 31, line 10-page 44, line 7. “The JAM-A-based therapeutic agent can also be administered as part of a combination therapy, in which at least one of [is] an immunotherapy, a cancer chemotherapy or a radiation therapy is administered to the subject…”, see page 37, lines 4-6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to identify markers that aid in denoting specific cell types, such as candidate cancer biomarkers expressed by cells and target these markers to treat cancer with a therapeutic agent(s).  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that these clusters of differentiation and surface markers within a range of biological samples are able to be purified and functionally characterized for diagnostic, prognostic and drug efficacy applications at any time point including before and after treatment, see the entirety of all documents and in particular, Popma; Current Protocols, page A.4A.1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to treat the cancer cells identified by the lack of expression of particular markers or expression of markers such as JAM-A/CD321 because high expression of JAM-A/CD321 correlates with low survival rates of individuals, hence administering treatment to modulate said expression would increase the likelihood a patient would have longer term survival, reduction of undesirable clinical symptoms and inhibit or regression of the hematologic disease,  see all references in their entireties and in particular Hsu.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



01 August 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643